829 F.2d 1125
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronnie L. CURTIS, Petitioner-Appellant,v.United States Attorney General Robert L. MATTHEWS, Warden,F.C.I., Lexington, Ky, Respondents-Appellees.
No. 87-5251
United States Court of Appeals, Sixth Circuit.
September 28, 1987.

ORDER
Before ENGEL and RYAN, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.


1
This matter is before the court for consideration of petitioner's appeal from the district court's order denying habeas corpus relief under 28 U.S.C. Sec. 2241.  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner filed the present action in the district court alleging that respondents failed to credit time to his federal sentences.  The district court dismissed the petition as meritless essentially finding that any credit due should be applied to his state rather than federal sentences.


3
Upon consideration, this court concludes that the district court's order must be vacated in part and this case remanded because petitioner is entitled to receive credit with respect to his federal sentence in Case No. 00005-01-0 for time spent in state custody from March 27, 1984 after his concurrent state sentences were imposed and when the federal order of commitment was entered, until March 30, 1984, when custody of petitioner was assumed by the federal authorities.  See Vaughn v. United States, 548 F.2d 631 (6th Cir. 1977); United States v. Croft's, 450 F.2d 1094 (6th Cir. 1971).  However, as to all remaining claims, we conclude that the district court properly denied habeas corpus relief.


4
Accordingly, it is ORDERED that that portion of the district court's order which relates to petitioner's federal sentence in Case No. 00005-01-0 be and hereby is vacated and the case remanded pursuant to Rule 9(b)(6), Rules of the Sixth Circuit, for computation of credit to that sentence for time petitioner spent in state custody subsequent to sentencing on the state convictions and entry of the federal order of commitment.  In all other respects, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.